UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EMPLOYERS INSURANCE COMPANY OF
 WAUSAU,
                                                                        17 Civ. 3970 (PAE)
                                        Plaintiff,
                        -v-                                                   ORDER

 KINGSTONE INSURANCE COMPANY,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       This case has been transferred to this Court from the docket of the late Hon. Deborah A.

Batts. On December 19, 2019, Judge Batts issued an order adopting the Report and

Recommendation of United States Magistrate Judge Stewart D. Aaron, and thereby granting

plaintiff’s motion for partial summary judgment and denying defendant’s motion for summary

judgment. Dkt. 59. On the Court’s review of the docket, it is not clear whether any outstanding

issues remain for this Court’s resolution.

       The Court accordingly directs counsel to meet and confer, and to file a joint letter on the

docket of this case setting forth counsels’ views as to (1) whether any issues remain to be

resolved at this time, and if so, describing them and proposing a prompt schedule for briefing (or

otherwise litigating) them; and (2) if no issues are presented, but issues may arise in the future

depending on developments in the underlying action, whether this action should be placed on

this Court’s suspense docket pending progress in the underlying action. The parties’ joint letter

is due Friday, February 28, 2020.
      SO ORDERED.


                                 PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: February 20, 2020
       New York, New York




                            2
